DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 01/26/2022.
Claim 6 has been amended.
Claims 6-8 are pending.
Claims 6-8 are rejected.

Response to Amendment
In the Remarks filed 01/26/2022, Applicant has amended:
The language of claims 7 and 8 to address the objection made regarding the status of the claims as being “previously presented” but still containing amendment notation. The Examiner notes that claim 8 has been properly addressed; however, claim 7 still includes amendment notation despite being listed as “previously presented”. Therefore withdraws the objection made to claim 8 in the Office action dated 10/27/2021 but the objection to claim 7 remains.


Response to Arguments
In Remarks filed on 01/26/2022, Applicant substantially argues:
The applied reference Reiter discloses use of summary pages, which are deemed to “have” the size of one page and fails to disclose wherein the now amended limitation reads as “at least one of the system information has a size of two or more big-pages” and that reconstruction of mapping information to a destination that is different than the claimed invention as claimed for rebuilding the system information in the system block in which the system information is scanned. Applicant’s arguments filed have been fully considered and they are moot in view of the current rejection made in response to Applicant’s amendments. 
The applied reference Reiter fails to disclose the limitations of claim 6 of determining whether to re-build system information based on the amount of summary pages scanned during the scanning process. Furthermore, Applicant asserts that the 103 obviousness rejection is presented such that the applied references Virajamangala and Wang are acknowledged to fail to disclose the aforementioned limitations. Applicant’s arguments filed have been fully considered and they are not found to be persuasive. The Examiner notes the Applicant does not properly address the 103 prior art rejection previously of record as the applied references in the rejection are Reiter, Virajamangala and Koo. Additionally, the previously presented the references of Virajamangala and Koo are cited as disclosing the above identified limitations in combination with Reiter of performing a rebuild of system information based on the scan page count and it is not asserted that Virajamangala and Wang, which is not presented in the rejection, do not disclose the scanning and determining limitations as identified. Therefore, the Examiner determines that the Applicant has not properly rebutted the rejection of record. The current rejection below is updated in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 26, 2022.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 is noted as being “previously presented” however they still contain amendment notation from previous correspondence.
Appropriate correction is required.




Claim Rejections - 35 USC § 103

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US 2011/0072199) in view of Virajamangala et al. (US 2016/0283401) and further in view of Koo et al. (US 2018/0341557).

Regarding claim 6, Reiter discloses, in the italicized portions, a method of system information re-building, comprising: scanning a plurality of big-pages of a system block which is configured to store a plurality of system information to obtain a valid big-page in a reverse order of programming the big-pages, wherein at least one of the system information has a size of two or more big-pages, each of the system information comprises a head big-page which is first programmed big-page while each of the system information is stored in the system block; recording a scan page count which represents the number of the big-pages that have been scanned; determining whether the valid big-page is the head big-page and the scan page count is not greater than a total amount of big-pages required for storing a block linking table which records an order in which each block of the data storage is used ([0068] In exemplary embodiments of the present invention, one or more Superblocks of each wear-level unit (the "map Superblocks") might be reserved to store mapping data. The summary page of the map Superblock (the "map page") and is saved "in-line" as the first page of the map Superblock. FTL 208 (FIG. 2) is configured to skip reserved Superblocks, making them inaccessible by host requests, thus "reserving" the Superblocks for mapping data. [0101] At step 1104, if the block being processed by FTL 208 was determined to be a summary block in step 904 of FIG. 9, processing continues to step 1106. At step 1106, the first page of the summary block is scanned to determine the sequence number associated with the page and the Superblock associated with the page. As described herein, the sequence number might represent the order in which FTL 208 allocated blocks to the Superblock and wrote the pages of the block. At step 1108, the sequence number of the block is compared to the sequence number of the active block stored in Page Global Directory (PGD) 430 that was created at step 903 of FIG. 9 and is initialized to predetermined default values.); when the determination is true, changing a linking flag to a second value from a first value; when the determination is false, determining whether the scan page count is greater than the total amount of big-pages required for storing the block linking table and the linking flag is the first value; and when the determination of whether the scan page count is greater than the total amount of big-pages required for storing the block linking table and the linking flag is the first value is true, re-building the block linking table in the system block ([0101] If, at step 1108, the sequence number of the summary page stored in PGD 430 is less than the sequence number of the page read at step 1106, at step 1112 PGD 430 is updated to point to the page index of the more recently written summary page data, and the process continues to step 1114. At step 1114, if the last written page of the current block has not been scanned, at step 1116 the page index is incremented and the process returns to step 1106 to scan the next page. The process continues until the last written page has been scanned.). Herein it is disclosed by Reiter scanning pages to determine whether or not reconstruction of the summary page data is required. Additionally, it is disclosed that the summary page is programmed as the first page of the block, otherwise found analogous to the head. It is otherwise found analogous through stepping through the sequence numbers that once the sequence numbers were not found to match, reconstruction of the summary page information is initiated. In this manner, the page count is exceeded based on the information provided by the summary page. This is achieved via the determination that the number of pages stored were not found to match the number of pages listed in the summary pages and therefore update of the summary page is found to be required which otherwise represents a difference between scan page count and total amount of big-pages. Reiter does not explicitly disclose scanning in a reverse order and the linking flag; however, Virajamangala discloses “[0102] The addition of bitmaps offers another very important advantage: the order in which the meta pages are replayed can be changed. Since only LBAs that correspond to valid logical pages are considered for updating, it is impossible to overwrite an entry in the LBA table with the physical address of an old logical page, even if the meta pages are replayed in a random order. As it turns out, the best replay order is to replay the meta pages in exact reverse order to which the logical pages are written, i.e., the meta data in the open superblock are scanned first, followed by the meta pages in the most recently closed dirty superblock, then the meta pages in the 2nd most recently closed dirty superblock, and so on… Similarly, once updating for the most recently (newest) closed dirty superblock is done, section 2 of the LBA table 700, 1000 is guaranteed clean, as no more updating is required for this section. The same pattern repeats for the remaining dirty superblocks. In essence, after updating is completed for each dirty superblock, an additional section of the LBA table 700, 1000 becomes clean. [0100] With the addition of bitmaps, unnecessary updates to the LBA table 1000 can now be eliminated. During rebuild, the LBA table 1000 and the bitmaps may be first loaded into DRAM. The bitmap and the meta pages of each dirty superblock are then scanned together, and only LBAs that correspond to valid logical pages are considered for updating. This ensures that entries corresponding to non-trimmed LBAs are updated at most once in the LBA table 1000, while those corresponding to trimmed LBAs are not updated at all.” Herein it is disclosed by Virajamangala that the pages may be scanned in the reverse order of which they are written and also utilizing bitmaps associated with the pages to determine validity of pages. Scanning in the reverse order allows for the system to scan open pages first before closed pages which speeds up the process of identifying if recovery is needed. Bit values in the bitmap may change according to the scan results. It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Virajamangala and Reiter in order to shorten the time required to rebuild the metadata pages of the superblock (Virajamangala [0104]). Regarding the size of the system information, recording of the scan page count and rebuilding the block linking table in a system block, Koo discloses in Paragraphs [0046] and [0065] “[0046] The meta block MB may be defined as a memory block which is used in storing metadata. The metadata may mean data generated and used in the controller 200, such as the firmware FW, the address mapping table MAP, the valid page count table VPCT and the valid page scan table VPST. For example, in the embodiment of FIG. 3, memory block 88 is the meta block MB. The memory block B8 includes pages P1 and P2 which are valid page VP, and pages P3 and P4 which are empty pages EP. [0065] At step S220, the valid page count table VPCT (e.g., FIGS. 4 and 5) and the valid page scan table VPST (e.g., FIG. 6) may be read out from a meta block (e.g., MB of the memory cell array 310 in FIG. 3). For example, the valid page count table VPCT and the valid page scan table VPST which are backed up in the meta block at the step S130 of FIG. 7 may be read out. [0065] At step S230, the valid page scan operation for an open block may be performed by referring to a scan pointer SP of the valid page scan table VPST (e.g., FIG. 6). For example, valid pages of an open block OB may be scanned from a scan pointer SP, and the number of valid pages of the open block OB may be newly counted.” Herein it is disclosed by Koo the use of a valid page scan table which may track scanned blocks. Furthermore, the meta block information is stored in nonvolatile memory and the rebuilding of system information, which is interpreted in Koo as the information that may be stored in the meta block, is rebuilt as necessary in the nonvolatile memory. As noted previously that Reiter may reference sequence numbers to determine inconsistencies when scanning data, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store this data for future reference for rebuilding purposes as indicated by the tables disclosed in Koo (Koo [0005]). Reiter, Virajamangala, and Koo are analogous art because they are from the same field of endeavor of reconstructing metadata pages after power anomalies. The Examiner notes that the rebuilding of the block linking table is not only limited to the block linking table and the rebuilding may involve rebuilding other metadata as metadata includes information for managing data blocks which includes how data is ordered.
Regarding claim 7, Reiter and Virajamangala further disclose the method of system information re-building according to claim 6, further comprises: when the determination that the scan page count is greater than the total amount of big-pages required for storing the block linking table (Reiter [0065] and [0101]) and the linking flag is the first value is false (Virajamangala [0100]), determining whether the valid big-page stores a recording table, the scan page count is greater than the total amount of big-pages required for storing a mapping information table (Reiter [0065] and [0101]), and the linking flag is the first value; and when the determination of whether the valid big-page stores a recording table, the scan page count is greater than the total amount of big-pages required for storing a mapping information table, and the linking flag is the first value is true, re-building the mapping information table (Reiter [0065] and [0101] and Virajamangala [0100]). It is noted by Reiter that the summary pages include page indices which represent mapping information and further include recording table information via pointers which identify address locations for the corresponding data entry. Therefore by extension of the process described in claim 6, it is disclosed by Reiter that the reconstruction of the mapping information may follow the same process as combined with the disclosure of Virajamangala for determining valid and invalid data to be reconstructed.
Regarding claim 8, Reiter and Virajamangala further disclose the method of system information re-building according to claim 7, further comprising: when the determination that the valid big-page stores the recording table, the scan page count is greater than the total amount of big-pages required for storing the mapping information table, and the linking flag is the first value is false, obtaining the system information according to the recording table (Reiter [0065] and [0067] and Virajamangala [0095-0102]). Herein it identified by Reiter that the summary pages may contain references to pointers which indicate address locations of metadata maintained in the storage as system information which may be accessed, otherwise indicated as obtained. In combination with the validity bitmaps maintained by Virajamangala, it would be obvious to one of ordinary skill in the art that when the data scanned is not identified to be valid, metadata would be retrieved to identify valid data entries. As noted previously, the recording table is not explicitly defined and the metadata stored by the summary pages in Reiter are interpreted to disclose the intended data as stored by a recording table as noted in the originally filed Specification.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135